IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-11023
                        Conference Calendar



NORTH AMERICAN MORTGAGE COMPANY,

                                         Plaintiff-Appellee,


versus

SHEILA HENDRIX,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 96-CV-2203-T
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Sheila Hendrix appeals the order of the district court

remanding a state law forcible detainer action for lack of

subject matter jurisdiction under 28 U.S.C. § 1447(d).    The

remand order may not be reviewed on appeal because it has been

issued pursuant to § 1447(c).   See Eastus v. Blue Bell

Creameries, L.P., 97 F.3d 100, 103 (5th Cir. 1996).    The appeal

is without arguable merit and thus frivolous.   See Howard v.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-11023
                              - 2 -

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because the appeal

is frivolous, it is dismissed.   5th Cir. R. 42.2.

     DISMISSED.